                Case 20-10883      Doc 183    Filed 05/19/21    Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                (Greenbelt Division)

 In re:                                           )
 KEMPES JEAN                                      ) Case No. 20-10883-LSS
 LORI LEE JEAN,                                   )
                                                  ) (Chapter 7)
        Debtors.                                  )
                                                  )
                                                  )
 GARY ROSEN, TRUSTEE,                             )
     Movant,                                      )
                                                  )
 v.                                               )
                                                  )
 KEMPES JEAN, et al.                              )
     Respondents.                                 )
                                                  )

    AMENDED LINE WITHDRAWING MOTION TO HOLD DEBTORS AND THEIR
 COUNSEL IN CONTEMPT FOR FAILURE TO OBEY COURT ORDER AND TO IMPOSE
   APPROPRIATE SANCTIONS TO COERCE COMPLIANCE WITH COURT ORDER

TO THE CLERK:

       Gary A. Rosen, the Chapter 7 Trustee for the bankruptcy estate of Kempes Jean and Lori

Lee Jean (“the Trustee”), by his undersigned counsel, hereby withdraws his Motion to Hold

Debtors and their Counsel in Contempt for Failure to Obey Court Order and to Impose

Appropriate Sanctions to Coerce Compliance with Court Order, [Dkt. #154].

                                                  Respectfully submitted,


                                                    /s/ Frank J. Mastro
                                                  Frank J. Mastro #24679
                                                  Roger Schlossberg
                                                  Schlossberg Mastro & Scanlan
                                                  P.O. Box 2067
                                                  Hagerstown, MD 21742-2067
                                                  (301) 739-8610
                                                  fmastro@schlosslaw.com
                                                  rschlossberg@schlosslaw.com
               Case 20-10883     Doc 183    Filed 05/19/21    Page 2 of 2




                                                  /s/ Gary A. Rosen
                                                Gary A. Rosen
                                                Gary A. Rosen, Chartered
                                                One Church Street, Suite 800
                                                Rockville, MD 20850
                                                (301) 251-0202
                                                trusteerosen@gmail.com

                                                Attorneys for Gary A. Rosen, Trustee



                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 19th day of May 2021, I served a copy of the foregoing

Amended Line Withdrawing Motion to Hold Debtors and their Counsel in Contempt for Failure

to Obey Court Order and to Impose Appropriate Sanctions to Coerce Compliance with Court

Order via CM/ECF upon:

      Sari K. Kurland, Esq.
      Hope Blocton, Esq.
      The Kurland Law Group
      211 Jersey Lane
      Rockville, MD 20850
      skurland2@comcast.net
      Attorneys for Debtors

                                                   /s/ Frank J. Mastro
                                                Frank J. Mastro




                                           2
